UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1698


MELVIN J. LANEY,

                                              Petitioner - Appellant,

          and


CAROLYN A. LANEY,

                                                           Petitioner,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 90-24510)


Submitted:   December 30, 1998             Decided:   January 13, 1999


Before MOTZ and TRAXLER, Circuit Judges, PHILLIPS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Melvin J. Laney, Appellant Pro Se. Ann Belanger Durney, Carol Ann
Barthel, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin J. Laney appeals the tax court’s decision determining

deficiencies and additions to tax with respect to his 1986, 1987,

and 1988 federal income tax liabilities.   Our review of the record

and the tax court’s opinion discloses no reversible error. Accord-

ingly, we affirm on the reasoning of the tax court.   See Laney v.

Commissioner, No. 90-24510 (U.S. Tax Ct. Feb. 3, 1998).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2